Case 7:20-cv-00085-TTC-RSB Document 14 Filed 11/02/20 Page 1 of 4 Pageid#: 63




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                           ROANOKE DIVISION

JEREMIAH CORY HAMILTON,          )
    Plaintiff,                   )     Civil Action No. 7:20cv00085
                                 )
v.                               )     MEMORANDUM OPINION
                                 )
CPT. TRISH MCCOY,                )     By: Hon. Thomas T. Cullen
      Defendant.                 )            United States District Judge
________________________________________________________________________

       Plaintiff Jeremiah Cory Hamilton, a Virginia inmate proceeding pro se, filed this § 1983

action against Captain Trish McCoy. Having reviewed Hamilton’s amended complaint, the

court concludes that he fails to state a cognizable federal claim against the defendant.

Therefore, the court will dismiss Hamilton’s complaint without prejudice pursuant to 28

U.S.C. § 1915A(b)(1).

       In his amended complaint, Hamilton alleges that, on December 10, 2019, while housed

at the Southwest Virginia Regional Jail Haysi facility, Cpt. McCoy took Hamilton to the

medical unit for a drug test. Hamilton claims that Cpt. McCoy did not let him see the results,

but “automatically [ac]cused [him] of being high [and] put him in the hole for 10 days [with]

no [disciplinary] charge.”

       To state a cause of action under 42 U.S.C. § 1983, a plaintiff must allege facts indicating

that he has been deprived of rights guaranteed by the Constitution or laws of the United

States, and that this deprivation resulted from conduct committed by a person acting under

color of state law. West v. Atkins, 487 U.S. 42 (1988). Hamilton does not specifically identify

which of his federal rights he believes Cpt. McCoy violated, but as relief to his amended

complaint, Hamilton asks “for this issue to be resolved because [his] rights were violated.”
Case 7:20-cv-00085-TTC-RSB Document 14 Filed 11/02/20 Page 2 of 4 Pageid#: 64




       To the extent Hamilton is alleging that Cpt. McCoy violated his right to procedural due

process before placing him in the hole for ten days, his claim fails. In order to prevail on a

procedural due process claim, an inmate must first demonstrate that he was deprived of “life,

liberty, or property” by governmental action. Beverati v. Smith, 120 F.3d 500, 502 (4th Cir.

1997). When the punishment does not cause the original sentence to be enhanced, protected

interests will generally be limited to freedom from restraint that imposes atypical and

significant hardship on the inmate in relation to the ordinary incidents of prison life. Sandin

v. Conner, 515 U.S. 472, 484 (1995). Changes “in a prisoner’s location, variations of daily

routine, changes in conditions of confinement (including administrative segregation), and the

denial of privileges [are] matters which every prisoner can anticipate [and which] are

contemplated by his original sentence to prison.” Gaston v. Taylor, 946 F.2d 340, 343 (4th

Cir. 1991). Further, prisoners generally do not have a constitutionally recognized liberty

interest in a particular security classification. Hewitt v. Helms, 459 U.S. 460, 468 (1983);

Meachum v. Fano, 427 U.S. 215, 224 (1976). Despite being given the opportunity to amend

his complaint, Hamilton does not allege any facts that would suggest the conditions of the

“hole” imposed an atypical and significant hardship on him. Therefore, the court concludes

that Hamilton did not have a liberty interest in avoiding ten days of more restrictive

confinement and, thus, his due process claim fails.

       To the extent Hamilton is alleging that Cpt. McCoy violated his Eighth Amendment

right to be free from cruel and unusual living conditions, his claim also fails. In order to state

a claim of constitutional significance regarding prison conditions, a plaintiff must allege that

the living conditions violated contemporary standards of decency and that prison officials were


                                               -2-
Case 7:20-cv-00085-TTC-RSB Document 14 Filed 11/02/20 Page 3 of 4 Pageid#: 65




deliberately indifferent to those conditions. Wilson v. Seiter, 501 U.S. 294 (1991). Only

extreme deprivations are adequate to satisfy the objective component of an Eighth

Amendment claim regarding conditions of confinement. To demonstrate such an extreme

deprivation, a prisoner “must produce evidence of a serious or significant physical or

emotional injury resulting from the challenged conditions,” Strickler v. Waters, 989 F. 2d 1375,

1381 (4th Cir. 1993), or demonstrate a substantial risk of such serious harm resulting from the

prisoner’s unwilling exposure to the challenged conditions, see Helling v. McKinney, 509 U.S.

25, 33-35 (1993). Hamilton, despite having the opportunity to amend his suit, has not alleged

any facts that would suggest that his living conditions violated contemporary standards of

decency, or that Cpt. McCoy was deliberately indifferent to any such conditions. For the

reasons stated, the court will dismiss this action without prejudice pursuant to 28 U.S.C.

§ 1915A(b)(1) for failure to state a claim.1




1 Moreover, it is clear from the face of the Hamilton’s amended complaint that he did not exhaust administrative
remedies before filing this action. The Prison Litigation Reform Act (“PLRA”) provides that “[n]o action shall
be brought with respect to prison conditions under section 1983 of this title, or any other Federal law, by a
prisoner confined in any jail, prison, or other correctional facility until such administrative remedies as are
available are exhausted.” 42 U.S.C. § 1997e(a). “[E]xhaustion is mandatory under the PLRA and . . . unexhausted
claims cannot be brought in court.” Jones v. Bock, 549 U.S. 199, 211 (2007) (citing Porter v. Nussle, 534 U.S.
516, 524 (2002)). A prisoner must exhaust all available administrative remedies, whether or not they meet federal
standards or are plain, speedy, or effective, Porter, 534 U.S. at 524, and even if exhaustion would be futile
because those remedies would not provide the relief the inmate seeks, Davis v. Stanford, 382 F. Supp. 2d 814,
818 (E.D. Va. 2005). In his amended complaint, Hamilton concedes that he did not exhaust administrative
remedies regarding the facts of his complaint because he has a “conflict” at the jail because of the last time he
was incarcerated there and because he “feel[s] like [his] grievances would not go anywhere.” Failure to exhaust
can be excused “if a prisoner, through no fault of his own, was prevented from availing himself of it.” Moore
v. Bennette, 517 F.3d 717, 725 (4th Cir. 2008). Hamilton’s concern that exhaustion would be futile, however,
is no exception to the exhaustion requirement. See Reynolds v. Doe, 431 F. App’x 221, 222 (4th Cir. 2011)
(citing Booth v. Churner, 532 U.S. 731, 741 n. 6 (2001)).
                                                        -3-
Case 7:20-cv-00085-TTC-RSB Document 14 Filed 11/02/20 Page 4 of 4 Pageid#: 66




      The clerk is directed to forward a copy of this Memorandum Opinion and Order to

Hamilton.

      ENTERED this 2nd day of November, 2020.



                                       /s/ Thomas T. Cullen
                                      ___________________________________
                                      HON. THOMAS T. CULLEN
                                      UNITED STATES DISTRICT JUDGE




                                        -4-
